Citation Nr: 1109848	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  04-07 254 A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for scars.

3.  Entitlement to service connection for a disability manifested by mental stress.

4.  Entitlement to service connection for a disability manifested by fatigue and nervousness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The appellant is a Veteran who had active service from January 1990 to January 2001.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Los Angeles, California RO.  The Veteran was scheduled for a videoconference hearing before the Board in August 2006; he failed to report for the hearing.  This case was before the Board in June 2007 and in December 2008, when these matters were remanded for further development.  The issue of service connection for tinnitus was also remanded in December 2008 remand; however, a September 2010 rating decision granted the Veteran service connection for tinnitus, and that matter is no longer on appeal.


FINDINGS OF FACT

1.  It is reasonably shown that during service the Veteran had right shoulder tendinitis and chronic strain superimposed on his pre-existing residuals of a right clavicle fracture.  

2.  Burn scars of the right arm were noted on the Veteran's service entrance examination, and were not noted again in service until separation examination; face scars alleged to have incurred in service have not been shown during the pendency of the claim of service connection for such disability; chest scars (pectoral stretchmarks) are shown to have been acquired during the Veteran's service.  

3.  Chronic disabilities manifested by mental stress and/or by fatigue and nervousness were not manifested in service, and have not been shown postservice.


CONCLUSIONS OF LAW

1.  Service connection for right shoulder tendinitis and chronic strain is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Service connection for chest scars is warranted; service connection for other scars is not.  38 U.S.C.A. 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).

3.  Service connection for a disability manifested by mental stress is not warranted.  38 U.S.C.A. 1110, 1117, 1118, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

4.  Service connection for a disability manifested by fatigue and nervousness is not warranted.  38 U.S.C.A. 1110, 1117, 1118, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307  (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims.  While he did not receive complete notice prior to the initial rating decision, July 2001 and September 2004 letters provided certain essential notice prior to the readjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A July 2007 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  A September 2010 supplemental statement of the case (SSOC) readjudicated the matters after the appellant and his representative were given an opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in January 2009, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included both a review of the Veteran's history and a physical/mental health examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Diseases or injuries aggravated by service may be service-connected.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims. 

Right shoulder disability

The Veteran claims that his current right shoulder disability is related to service.  The record reflects that he sustained a collarbone fracture in a 1982 (prior to service) motorcycle accident; this history was noted on service entrance examination.  

During service the Veteran was seen on several occasions with complaints of right shoulder pain, post-traumatic pain from the old clavicle fracture.  In August 1991, he reported that he had been having pain for 6 months at the acromioclavicular and sternoclavicular joints with heavy lifting, push-ups or pull ups with worsening of symptoms.  In March 1993, the Veteran was noted to have intermittent pain in the right shoulder of at least two years' duration; X-rays revealed an old healed fracture at the distal third of the right clavicle.  The assessment was post-traumatic pain from old clavicle fracture.  In December 1995, the Veteran reported right shoulder pain in association with heavy lifting; the pain had begun 2 months earlier in association with push-ups, and the impression was degenerative changes involving the clavicle status post old clavicle fracture with a normal physical exam.  In July 1998, the Veteran had mild tenderness to pressure at the old clavicle fracture site.  A November 2000 service separation examination report notes the Veteran's complaints of right shoulder pain and findings of "possible DJD".  

VA treatment records show complaints of right shoulder pain and findings of tendinitis in August 2001.  Right shoulder pain, noted as stable, continued to be noted in December 2001.  

On January 2009 VA joints examination pursuant to the Board's remand, the Veteran reported a history of injuring his right shoulder in a motorcycle accident prior to military service; he was treated for a fracture of the right clavicle, which healed without apparent residuals.  He reported he had discomfort in the shoulder since 1995, in association with working out in the gym with weightlifting, bench pressing, etc.  He reported that at one time he was told he had "arthritis".  He no longer worked out in a gym, and did not engage in vigorous rotary type throwing movements.  X-rays revealed a well-healed, slightly angulated mid shaft fracture of the clavicle.

Following a physical examination, the VA examiner noted there was no evidence of specific orthopedic abnormality and no obvious indication of disability or functional impairment.  Noting that the Veteran has complained of pain in the shoulder in association with heavy lifting type of activities, the examiner opined that the possibility of minor tendinitis in association with chronic strain of the right shoulder is suggested.  The examiner found that the examination failed to identify any indication of arthritis but noted that a bone scan study of the acromioclavicular and sternoclavicular joints was being requested in order not to overlook the possibility of arthritic change.  The examiner stated that his final evaluation would be based on the results of the bone scan study.

In an August 2010 addendum to address the matter of a nexus of current right shoulder disability to service, the January 2009 VA examiner cited a review of the medical history for the right shoulder and repeated the previous impression of tendinitis with chronic strain.  The examiner noted that a review of the claims file failed to indicate that the bone scan study had been performed.  The examiner stated, "It appears that when the veteran entered military service, the fracture of the right clavicle was completely healed, and there is no indication of any disability related to the condition of the shoulder at the time of his entering military service.  Thus, it is my opinion that the current condition of the veteran's right shoulder with tendinitis in association with a chronic strain is at least as likely as not a condition that was incurred during military service."  The examiner stated that the opinion was based on a review of the entire claims file, the previous examination of the Veteran, and clinical experience with over 50 years in the practice of orthopedics.

The Board finds that the January 2009 and August 2010 opinions are adequate for rating purposes.  They are by a medical professional who conducted a full physical examination of the Veteran in January 2009, conducted a thorough review of the Veteran's complete medical history and statements included in the claims file (exhibiting familiarity with the record) in August 2010, and explained the rationale for the opinions.

It is not in dispute that the Veteran sustained a right clavicle fracture prior to service.  The injury healed with no evident disability noted on service entrance.  As was noted by the January 2009 examiner (including in an explanation in an August 2010 addendum), during service the Veteran had the onset of persistent, chronic symptoms of what has ultimately been diagnosed as right shoulder tendinitis with chronic strain.  Accordingly, it is shown that such pathology was superimposed on his pre-existing right clavicle fracture residuals during service, and that service connection for the right shoulder tendinitis and chronic strain which were incurred in service is warranted.   

Scars

The Veteran contends that he incurred scars of the face, right arm, and chest during service.  

The Veteran's October 1989 entrance examination report notes he had burn scars on his right arm.  His November 2000 separation examination report notes he had the right arm scars, as well as facial scars and superficial chest scars.  His STRs do not otherwise contain information pertaining to the scars (and do not show any face or chest injury to which facial or chest scars can be attributed).  

The Veteran's postservice treatment records are silent for any complaints or treatment pertaining to scars/skin problems.

On January 2009 VA skin examination pursuant to the Board's remand, the Veteran reported that in about 1996 or 1997 (during service) he was scratched on the face by his wife and that the resulting scars had "pretty much gone away and faded in".  He also reported sustaining a scar on his right arm and one on his lower chest area doing fitness drills at Camp Pendleton in the early 1990s (during service).  He reported that he had never received treatment for any of the scars, which the examiner noted had faded and did not show anymore.  He also reported scars on his chest in his pectoral area which came about when he was stationed in Japan, was taking creatine and was very vigorously working out with weights; he developed some stretch marks over his pectoralis muscles.  The examiner noted that the Veteran still had background scars in those areas that are actually stretch marks of the skin over the pectoralis major muscle.  The examiner found that none of the scars was impairing, disfiguring, tender, or keloiding, and none of the scars have affected the Veteran's work or his activities of daily living.  He has had no infection associated with the scars.  The examiner found the total amount of the scars occupies less than 1 percent of the Veteran's total body skin area and 0 percent of his exposed body skin area.  The residual scars occupy 1 percent of the total body skin area and 0 percent of the exposed body skin area.

On physical examination of the face, there was no evidence of residual scratch marks to be found.  Examination of the arm (noted as the left arm in the examiner's report) showed no residual of scars.  Examination of the chest showed a series of stretch marks, the longest of which was 8 inches and the shortest of which was 4 inches.  The chest scars were faded in and just showed a change in pigmentation.  The examiner noted that they were "the normal radiating stretch marks that one sees on skin".  The scars were smooth to palpation and would not readily be noticeable; the Veteran reported that they did not change colors.  

The examiner diagnosed non-disfiguring, nonimpairing, nontender, non-keloiding scars on both sides of the chest, specified as stretch marks.  There were no scars discernible on the face or arm area (again noted as the left arm in the examination report).  The examiner opined that the stretch marks "were much more likely than not to be incurred during and associated with activities accomplished during the appropriate service-related activities during the [Veteran's] active-duty time much more likely than not when he was doing heavy weight lifting in Japan".

Discussing each alleged scar/set of scars in turn, the Board notes initially that the Veteran's right arm scars were noted on induction (identified as burn scars).   They were not symptomatic during service.  They were again noted on service separation examination.  They have not been manifest since; the Veteran has not identified any postservice treatment for the scars.   Accordingly, there is no basis for finding that the pre-existing right arm scars increased in severity during service, and service connection for such scars is not warranted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Regarding the Veteran's chest/pectoral area scars, which a VA examiner has identified as stretch marks, such were not noted on induction, but were noted on service separation examination.  As they were identified by a VA examiner and attributed to activity (not misconduct, and in line of duty) in service by the examiner, it is shown that they were manifested during the pendency of the claim, and that they were acquired in service.  While it is not clear to what extent they are disabling, they constitute a defect incurred in service.  Therefore, service connection for the chest scars/stretchmarks is warranted.  

Finally, regarding facial scars, while such were noted on service separation examination, they have resolved, and were not manifested during the appeal period.  The Veteran, in essence, conceded this fact on VA examination in January 2009.  Consequently, service connection for face scars is not warranted.  See Brammer v. Derwinski, 2 Vet. App. 223 (1992).

Disabilities manifested by mental stress, fatigue, and nervousness

The veteran served in the Southwest Asia Theater of operations during the Persian Gulf War. Compensation may be paid to any Persian Gulf War veteran suffering from a qualifying chronic disability.  A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome (IBS); or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection. 38 C.F.R. § 3.317(a)(2)(i). 
The Veteran contends that he has a disability manifested by mental stress and a disability manifested by fatigue and nervousness, both of which allegedly began in service.  

The Veteran's STRs show that on a November 2000 separation examination, he reported a history of trouble sleeping, tiredness in the morning, and occasionally feeling depressed, worried and stressed with no reason.  Clinical psychiatric examination at that time was normal (but the examiner noted findings of stress, anxiety and depression; with no diagnosis s given).  

Post-service VA treatment records include a psychiatric evaluation in July 2003 which noted a history of alcohol abuse beginning 10 years earlier while in service, and included diagnoses of alcohol dependence, depression (rule-out substance-related vs. adjustment disorder with depression vs. major depressive disorder).   The records include an assessment of major depressive disorder and a history of alcohol abuse in December 2004.  A December 2007 treatment record notes that the Veteran was taking Prozac and depressive symptoms were well controlled.  A March 2008 VA psychiatric attending note noted a long history of depressive symptoms including depressed mood, anhedonia, poor energy/concentration, and early insomnia, and included an assessment of recurrent major depressive disorder and alcohol abuse vs. dependence.  An August 2008 VA psychiatric attending note included diagnoses of recurrent major depressive disorder and episodic alcohol abuse.

In its December 2008 remand, the Board instructed this matter for the Veteran to be afforded a VA examination to determine the presence and likely etiology of any current disability/disabilities manifested by mental stress, fatigue, and/or nervousness.

On January 2009 VA examination, the examiner noted that the Veteran's first reported psychiatric treatment was from VA, in 2003; no previous history of psychiatric illness was noted.  The Veteran reported current ongoing VA mental health treatment, and the examiner noted that he was supposed to be taking Prozac and Trazodone, although the prescriptions had expired and the Veteran ran out of medication the previous month "with really no ill effects".  The Veteran reported continuing to drink episodically, mostly on weekends.  He reported having problems with mild depressive symptoms for about 6 years.  The symptoms "come and go" and have been relatively persistent but appear to be mild; the examiner noted that the symptoms do not appear to be "associated with any sort of real dysfunction".  The examiner noted no particular social dysfunction.  The Veteran was self-employed; had not lost any time from work in the previous 12 months; and denied any occupational dysfunction.  He complained of dysphoric mood from time to time and occasional difficulties with anger management problems and some irritability.  He reported occasional difficulty sleeping and anhedonia, although the symptoms are mild and transient.  He denied psychotic symptoms or anxiety.  On mental status examination, there were no impairment of thought process or communication, delusions or hallucinations, inappropriate behavior, suicidal or homicidal ideation, memory loss, obsessive or ritualistic behavior, panic symptoms, or anxiety.  There were vague depressive symptoms and some irritability from time to time.  There was no impairment of impulse control or sleep.  The examiner diagnosed depressive disorder, not otherwise specified, and alcohol abuse.  The examiner opined, "The patient has had low level depressive symptoms now associated also with alcohol abuse for about the last 6 years.  I frankly do not see any relationship to military service since he sought treatment a good 2 years after his service.  I do not see that he has any dysfunction and, again, he has been out of his medicine without any ill effect.  The patient is a functional individual.  I really do not see that whatever psychiatric problems he claims really have anything to do with any level of dysfunction."

The Veteran's STRs do not show chronic disability manifested by mental stress, fatigue, and nervousness or chronic symptoms of such nature.  While the Veteran was noted on service separation to have had occasional periods of feeling stressed, such complaints were not found to be chronic in nature (and are not shown to have been such as the next mention of them is nearly 3 years later).  Consequently, service connection for these disabilities on the basis that they became manifest in service and persisted is not warranted.  

To the extent that the Veteran may be seeking service connection for disabilities manifested by mental stress, fatigue and nervousness, as an undiagnosed illness under 38 U.S.C.A. § 1117 the record does not show he has a qualifying chronic disability with such manifestations.   Postservice treatment records do not show chronicity of such symptoms, and examiners have found no chronic disability manifested by such complaints.  See January 2009 VA examination report wherein it was noted that the Veteran had no dysfunction due to such complaints.  [The Board notes that the Veteran has been found to have depressive symptoms related to alcohol abuse.  Service connection for any such disability has not been specifically claimed or adjudicated by the RO, and is not before the Board at this time.]  

In summary, as it is not shown that the Veteran has a chronic disability manifested by mental stress or fatigue and nervousness, or chronic signs or symptoms of such disability, service connection for any such disability is not warranted.  See Brammer v. Derwinski, 2 Vet. App. 223 (1992).


ORDER

Service connection for right shoulder tendinitis and chronic strain is granted.

Service connection for chest scars/stretchmarks is granted; service connection for right arm and face scars is denied.

Service connection for a disability manifested by mental stress is denied.

Service connection for a disability manifested by fatigue and nervousness is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


